UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    KRISTEN H. COLINDRES, et al.,

                 Plaintiffs,

    v.                                                         Case No. 21-cv-348 (GMH)
    U.S. DEPARTMENT OF STATE,
    et al.,

                Defendants.


                                      MEMORANDUM OPINION

         Plaintiffs are a long-married couple with a young daughter who lived together in the United

States for more than thirteen years. Plaintiff Kristen H. Colindres is a United States citizen. Her

spouse, Plaintiff Edvin A. Colindres Juarez (“Colindres Juarez”), is a citizen of Guatemala who,

after returning to his native country for a consular interview—one of the final steps in procuring a

U.S. immigrant visa—was denied such a visa by the United States Embassy in Guatemala City on

the basis that there is a reasonable ground to believe he seeks to enter the United States to engage

in unlawful activity. See 8 U.S.C. § 1182(a)(3)(A)(ii). 1 Plaintiffs’ primary argument is that the

decision denying Colindres Juarez a visa violates their Fifth Amendment right to “[f]reedom of

personal choice in matters of marriage and family life” because it was not based on a facially

legitimate and bona fide reason (ECF No. 2, ¶¶ 40–45), although they also assert some additional

constitutional and statutory claims. In response, Defendants—the Department of State, the Secre-

tary of State, and the Consul General of the United States in Guatemala City (collectively, “De-

fendants” or the “government”) contend that the bulk of Plaintiffs’ claims either fail under the


1
 The provision under which Colindres Juarez has been deemed inadmissible is also known as Section 212(a)(3)(A)(ii)
of the Immigration and Nationality Act (“INA”).
doctrine of “consular non-reviewability” or, at the very least, cannot survive the constricted judi-

cial review permitted when there is a plausible claim that the consular decision violated a plaintiff’s

constitutional rights.

         The Court does not take lightly the allegations of hardship that a consular official’s decision

to deny Colindres Juarez a visa has worked upon Plaintiffs and their child. However, the outcome

here is largely dictated by controlling Supreme Court and D.C. Circuit precedent. Defendants’

motion to dismiss must therefore be granted. 2

                                            I.       BACKGROUND

         According to the complaint, 3 Colindres Juarez, a Guatemalan citizen born in 1980, was

raised in Guatemala until he was fourteen years old, when he entered the United States “without

inspection” and moved to New York City to live with family. ECF No. 2, ¶¶ 4, 15–17; ECF No.

1-1 at 2. A few years later, he relocated to Jacksonville, Florida. ECF No. 2, ¶ 17. In December

2006, he married Colindres, who is a United States citizen. Id., ¶¶ 19, 22. They have a daughter

who was born in 2008. Id., ¶ 23.

         In March 2015, Colindres filed with the U.S. Citizenship and Immigration Service

(“USCIS”) a Form I-130 for the benefit of her husband, which is the first step in the process of

“helping an eligible relative apply to immigrate to the United States and get [a] Green Card.” Id.,

¶ 24; I-130, Petition for Alien Relative (Nov. 24, 2021), https://www.uscis.gov/i-130. That petition

was approved in August 2015. ECF No. 2, ¶ 25. In May 2018, Colindres Juarez filed with USCIS


2
  The docket entries relevant to the resolution of this motion are (1) Plaintiffs’ operative complaint and its exhibits
(ECF Nos. 1–2); (2) Defendants’ motion to dismiss (ECF No. 10); (3) Plaintiffs’ opposition to the motion to dismiss
(ECF No. 16); and (4) Defendants’ reply in further support of their motion (ECF No. 20). Page numbers cited herein
are those assigned by the Court’s CM/ECF system.
3
  Plaintiffs first filed their complaint and accompanying exhibits on February 8, 2021 (ECF No. 1), but it was rejected
by the Clerk of Court for failure to comply with Local Civil Rule 5.1(c)(1), which requires the caption of a complaint
to include the full address of each party. Notice of Error (Feb. 9, 2021); see also LCvR 5.1(c)(1). Plaintiffs then filed
a compliant copy of the complaint (minus the attachments) as directed by the Clerk’s Office. ECF No. 2.


                                                           2
a Form I-601A requesting a “provisional waiver of the unlawful presence grounds of inadmissi-

bility” under the INA “before departing the United States to appear at a U.S. Embassy or Consulate

for an immigration visa interview.” Id., ¶ 26; I-160A, Application for Provisional Unlawful Pres-

ence Waiver (Oct. 18, 2021), https://www.uscis.gov/i-601a. Colindres thereafter submitted to fin-

gerprinting for the purposes of background checks, including a criminal history check against the

records of the Federal Bureau of Investigation. ECF No. 2, ¶ 27. USCIS approved his provisional

waiver application in January 2019. Id., ¶ 28. In April 2019, Colindres Juarez filed with the

Department of State a Form DS-260, Immigrant Visa and Alien Registration Application; he paid

all required fees, submitted all required additional forms, and responded to all requests for evi-

dence by the National Visa Center. Id., ¶¶ 29–30.

         In June 2019, Colindres Juarez traveled to Guatemala for the purposes of his consular in-

terview, which was held in early July 2019. Id., ¶¶ 30–31. Pursuant to the embassy’s request, he

submitted his criminal record file from the Public Ministry of Guatemala, which was clean. Id.,

¶¶ 32, 34–35. He attended a follow-up interview on August 8, 2019. Id., ¶ 33; ECF No. 1-1 at 83.

His counsel inquired about the status of his application repeatedly during the following months.

ECF No. 2, ¶ 36. At the end of April 2020, his counsel sought assistance from the Office of the

Legal Advisor for Consular Affairs, 4 noting that Colindres Juarez had been “stuck in Guatemala

for nine months due to administrative processing” of his visa application and indicating that the

hold-up might be “due to a tattoo that an adjudicating officer found suspicious.” ECF No. 1-1 at

70. On May 6, 2020, the embassy informed Colindres that her husband had been “formally refused




4
 Specifically, Plaintiffs’ counsel sent an email to LegalNet@State.gov, a “dedicated email channel” through which
“applicants and their representatives of record may pose legal questions regarding pending or recently completed visa
cases.” 9 Foreign Affairs Manual §§ 103.4-1, 103.4-2, available at https://fam.state.gov/fam/09FAM/09FAM010304.
html (last visited Dec. 14, 2021); see also ECF No. 1-1 at 70.


                                                         3
a visa under section 212(a)(3)(A)(ii) of the [INA] as an alien for whom there is reason to believe

is a member of a known criminal organization.” ECF No. 2, ¶ 37; see also ECF No. 1-1 at 68.

       Plaintiffs sought reconsideration of the decision denying Colindres Juarez an immigrant

visa from the Immigrant Visa Section of the U.S. Embassy in Guatemala in September 2020. ECF

No. 1-1. That application included letters of support from numerous members of his family—his

wife, his daughter, his mother- and father-in-law, and various aunts, uncles and cousins, including

the aunt and uncle who served as guardians for him when he came to the United States (id. at 97–

100, 104–06, 108–09, 111, 113, 114–21, 123–24, 176–78, 192); family friends, one of whom had

known him since high school (id. at 95–96, 101–03, 122, 125, 138–39); co-workers (id. at 126–

136); and his priest (id. at 94). It also included a submission asserting that none of his tattoos were

gang-related and explaining the meaning of each of them (id. at 141–52) and a series of photo-

graphs of him with his wife and child (id. at 154–72). Plaintiffs’ counsel contacted the embassy

for an update at the end of November 2020 and was informed that Colindres Juarez’s “case [had]

been given to the new arrived Immigrant Visa Chief who [would] review it in the coming weeks.”

ECF No. 1-2 at 2. The request for reconsideration was denied in December 2020. Id. at 4.

       In February 2021, Plaintiffs filed their complaint in this Court. It alleges that “[t]he Em-

bassy’s refusal of [ ] Colindres Juarez’s request for an immigrant visa . . . implicates fundamental

constitutional rights,” particularly the “[f]reedom of personal choice in matters of marriage and

family life” guaranteed to U.S. citizens. ECF No. 2, ¶¶ 42, 45. Based on that “straightforward

notion” (id., ¶ 44 (internal quotation marks omitted)), Plaintiffs allege that the government has

violated the constitutionally protected rights to substantive due process; procedural due process;

equal protection of the laws; and freedom speech, expression, and association. Id., ¶¶ 86–108.




                                                  4
They further contend that the decision denying Colindres Juarez a visa was neither facially legiti-

mate nor bona fide, as required by Constitution, but rather made in bad faith; that the decision

violates the INA and the Administrative Procedure Act (“APA”), 5 U.S.C. § 500 et seq.; and that

the provision pursuant to which Colindres Juarez was deemed inadmissible—8 U.S.C. §

1182(a)(3)(A)(ii), which states that an alien is ineligible for a visa if he or she seeks to enter the

United States “to engage solely, principally, or incidentally” in “unlawful activity”—is unconsti-

tutionally vague. Id., ¶¶ 109–141.

         The government moved to dismiss the complaint, contending that because Plaintiffs have

not plausibly alleged a constitutional violation, the doctrine of consular non-reviewability prohibits

judicial review of the decision; that, even if they had plausibly alleged a constitutional violation,

the decision was facially legitimate and bona fide, and thus satisfies the limited judicial review

allowed of visa denials that burden a constitutional right; that Plaintiffs’ statutory claims fail; and

that the provision of the INA under which Colindres Juarez was deemed inadmissible is not un-

constitutionally vague. ECF No. 10.

                                        II.      LEGAL STANDARD

         A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of a complaint on the

basis that it fails to state a claim upon which relief can be granted. 5 Fed. R. Civ. P. 12(b)(6). A

court reviewing a 12(b)(6) motion must accept as true the well-pleaded factual allegations con-

tained in the complaint, Atherton v. D.C. Office of Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009), and

construe those allegations “in the light most favorable to the plaintiff[ ],” Vick v. Brennan, 172 F.

Supp. 3d 285, 295 (D.D.C. 2016). While the plaintiff need not make “detailed factual allegations”



5
 The D.C. Circuit recently confirmed that a “[d]ismissal based on consular nonreviewability [ ] is a merits disposition
under Federal Rule of Civil Procedure 12(b)(6),” rather than a dismissal for lack of jurisdiction pursuant to Rule
12(b)(1). Baan Rao Thai Rest. v. Pompeo, 985 F.3d 1020, 1027 (D.C. Cir. 2021).


                                                          5
to avoid dismissal, he or she must provide “more than labels and conclusions” or “a formulaic

recitation of the elements of a cause of action.” Bell Atlantic Corp v. Twombly, 550 U.S. 544, 555

(2007). Rather, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quot-

ing Twombly, 550 U.S. at 570). To meet this standard, the plaintiff must “plead[] factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. In addition to the allegations of the complaint, a court evaluating a motion under

Rule 12(b)(6) may also consider “any documents either attached to or incorporated in the com-

plaint[] and matters of which [the court] may take judicial notice.” Vasaturo v. Peterka, 177 F.

Supp. 3d 509, 511 (D.D.C. 2016) (second alteration in original) (quoting Equal Emp’t Opportunity

Comm’n v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997)). More, when

it is clear that “the facts alleged in a [claim] would not entitle the plaintiff to relief, a court may

dismiss those claims sua sponte,” James v. District of Columbia, 869 F. Supp. 2d 119, 122 (D.D.C.

2012), even if the defendant fails to address that claim in its briefing, see Singh v. District of

Columbia, 881 F. Supp. 2d 76, 87 n.4 (D.D.C. 2012).

                                       III.    DISCUSSION

       A.      Vagueness

       Before analyzing whether the consular non-reviewability doctrine insulates the decision at

issue, the Court addresses Plaintiffs’ allegation that the statutory provision under which Colindres

Juarez was denied entry—8 U.S.C. § 1182(a)(3)(A)(ii)—is unconstitutionally vague. ECF No. 2,

¶¶ 138–141. That subsection provides that “[a]ny alien who a consular official or the Attorney

General knows, or has reasonable grounds to believe, seeks to enter the United States to engage




                                                  6
solely, principally, or incidentally in . . . any other unlawful activity” is ineligible to receive a visa.

8 U.S.C. § 1182(a)(3)(A)(ii).

        The government moves to dismiss this claim, citing Boutilier v. INS, 387 U.S. 118 (1967).

In that case, the Supreme Court rejected a vagueness challenge to a statutory provision that made

those “afflicted with psychopathic personality”—a “term of art intended to exclude homosexuals

from entry into the United States”—excludable and therefore authorized the deportation of the

appellant. Id. at 118–19. The Court asserted that “[t]he constitutional requirement of fair warning

has no applicability to standards such as are laid down in [that provision] for admission of aliens

to the United States. It has long been held that the Congress has plenary power to make rules for

the admission of aliens and to exclude those who possess those characteristics which Congress has

forbidden.” Id. at 123 (citing The Chinese Exclusion Case, Ping v. United States, 130 U.S. 581

(1889)). Boutilier (along with The Chinese Exclusion Case on which it relies) has rightfully been

criticized as “condon[ing] . . . the most blatant discrimination.” Tineo v. Att’y Gen. of the U.S.,

937 F.3d 200, 216–17 (3d Cir. 2019). And, indeed, “while continuing to recognize the broad

deference owed to Congress in immigration matters, the Supreme Court has in recent years cur-

tailed the plenary-power doctrine’s excesses,” recognizing that the doctrine “is subject to important

constitutional limitations.” Id. at 217 (quoting Zadvydas v. Davis, 533 U.S. 678, 695 (2001)) (first

citing Sessions v. Morales-Santana, __ U.S. __, __, 137 S. Ct. 1678, 1693–94 (2017), and then

citing INS v. Chadha, 462 U.S. 919, 940–41 (1983)); see also Sessions v. Dimaya, __ U.S. __, __,

138 S. Ct. 1204, 1213 (2018) (applying the “most exacting vagueness standard” to a provision of

the INA). The government’s decision to rest its four-sentence argument in favor of dismissal of

Plaintiffs’ vagueness challenge entirely on the quoted language from Boutillier is of questionable




                                                    7
merit. See ECF No. 10-1 at 17–18. Nevertheless, Plaintiffs’ vagueness challenge does not succeed

for two independent reasons.

         First, Plaintiffs have conceded the government’s argument that section 1182(a)(3)(A)(ii) is

not impermissibly vague by failing to address it in their opposition. See, e.g., Bautista-Rosario v.

Mnuchin, __ F. Supp. 3d __, __, 2021 WL 4306093, at *5 (D.D.C. 2021) (“[W]hen a plaintiff files

a response to a motion to dismiss but fails to address certain arguments made by the defendant, the

court may treat those arguments as conceded.” (alteration in original) (quoting Lockhart v. Coastal

Int’l Sec., Inc., 905 F. Supp. 2d 105, 118 (D.D.C. 2012))); Wash. Alliance of Tech. Workers v.

Dep’t of Homeland Sec., 518 F. Supp. 3d 448, 459 n.4 (D.D.C. 2021) (same).

         Second, the vagueness challenge fails on the merits. “The void-for-vagueness doctrine

‘guarantees that ordinary people have “fair notice” of the conduct a statute proscribes.’” Muñoz

v. Dep’t of State, 526 F. Supp. 3d 709, 723 (C.D. Cal. 2021) (quoting Dimaya, __ U.S. at __, 138

S. Ct. at 1212), appeal filed, No. 21-55365 (9th Cir. Apr. 16, 2021). “Vagueness challenges to

statutes not threatening First Amendment interests are examined in light of the facts of the case at

hand; the statute is judged on an as-applied basis.” Maynard v. Cartwright, 486 U.S. 356, 361

(1988). A statute threatens First Amendment interests if the conduct it prohibits “implicate[s] First

Amendment considerations.” United States v. Kanchanalak, 192 F.3d 1037, 1041 n.6 (D.C. Cir.

1999); see also, e.g., United States v. Requena, 980 F.3d 30, 39 (2d Cir. 2020) (“[A] challenger

may raise a facial challenge if the statute implicates rights protected by the First Amendment[.]”).

Plaintiffs have made no argument that the provision itself, which makes ineligible for a visa a

person whom the government has reason to believe seeks entry to the United States in order to

engage in criminal activity, burdens any rights guaranteed by the First Amendment. 6 Thus any


6
  Plaintiffs have, on the other hand, attempted to raise a claim that the consular official’s denial of the visa implicates
their First Amendment rights. ECF No. 2, ¶¶ 106–108 (making clear that Plaintiffs challenge the allegedly unlawful


                                                            8
facial challenge to section 1182(a)(3)(A)(ii) fails here. Nor have Plaintiffs shown that the statute

is unconstitutionally vague as applied to Colindres Juarez.

         A court in the Central District of California recently addressed a strikingly similar issue.

The plaintiffs were a citizen of El Salvador and his U.S. citizen spouse; like Colindres Juarez, the

El Salvadoran was denied an immigrant visa on the basis of Section 1182(a)(3)(A)(ii). Munoz,

526 F. Supp. 3d at 713–14. The couple challenged the denial of his visa asserting, among other

things, that the provision was void for vagueness. Id. at 723–26. The District Court granted sum-

mary judgment for the government, finding that the statute was not unconstitutionally vague as

applied to the plaintiffs:

         Although the language of this provision certainly could be construed to encompass
         innumerable grounds for ineligibility, the consular officer here did not apply the
         statute because [the non-citizen plaintiff] might incidentally partake in jaywalking,
         or any other potentially unreasonable grounds for denial of entry. Instead, the of-
         ficer found [him] inadmissible under § 1182(a)(3)(A)(ii) because the officer deter-
         mined that [he] was a member of MS-13, a recognized transnational criminal or-
         ganization known for posing a threat to the safety and security of U.S. citizens. A
         person of average intelligence would reasonably understand that membership in
         such an organization would imply an engagement in unlawful activity, at the very
         least, and thus render him ineligible for entry under § 1182(a)(3)(A)(ii).

Id. at 726.

         So it is here. Colindres Juarez was denied a visa under Section 1182(a)(3)(A)(ii) on the

basis that there was reason to believe that he was “a member of a known criminal organization.”

ECF No. 2, ¶ 37; see also ECF No. 1-1 at 68. “[A] person of average intelligence would reasonably

understand that the [identified conduct]”—being a member of a known criminal organization who

would engage in criminal conduct in the United States—“is proscribed.” United States v. Singhal,

876 F. Supp. 2d 82, 98 (D.D.C. 2012); see also Schall v. Martin, 467 U.S. 253, 278–79 (1984)



denial of a visa as infringing First Amendment rights, rather than arguing that section 1182(a)(3)(A)(ii) infringes on
rights guaranteed by the First Amendment). As discussed below, infra Section III.B.3, that claim also founders.


                                                          9
(rejecting a challenge that a statute was unconstitutionally vague because it authorized detention

based on future criminal conduct). The Court therefore rejects Plaintiffs’ void-for-vagueness chal-

lenge.

         B.     Consular Non-Reviewability

         “Consular nonreviewability shields a consular official’s decision to issue or withhold a visa

from judicial review, at least unless Congress says otherwise,” because “such judgments ‘are fre-

quently of a character more appropriate to either the Legislature or the Executive.’” Baan Rao

Thai Rest., 985 F.3d at 1024 (quoting Trump v. Hawaii, __ U.S. __, __, 138 S. Ct. 2392, 2418–19

(2018)). In the INA, Congress “partially delegated to the Executive its power to make rules for

the admission and exclusion of noncitizens” by “grant[ing] consular officers ‘exclusive authority

to review applications for visas, precluding even the Secretary of State from controlling their de-

terminations.’” Id. (quoting Saavedra Bruno v. Albright, 197 F.3d 1153, 1156 (D.C. Cir. 1999)).

Notwithstanding that broad shield, courts—including the Supreme Court—have recognized that

claims that would otherwise be barred by the doctrine are subject to limited judicial review where

a U.S. citizen “challenge[s] the exclusion of a noncitizen [because] it burdens the citizen’s consti-

tutional rights.” Id.; see, e.g., Kleindienst v. Mandel, 408 U.S. 753, 762 (1972) (assessing “whether

the First Amendment confers upon the appellee professors, because they wish to hear, speak, and

debate with Mandel in person, the ability to . . . compel the Attorney General to allow Mandel’s

admission” to the United States). Additionally, a plaintiff may challenge a consular decision deny-

ing admission “if a ‘statute expressly authoriz[es] judicial review of consular officers’ actions.’”

Baan Rao Thai Rest., 985 F.3d at 1025 (quoting Saavedra Bruno, 197 F.3d at 1159). However,

even where the plaintiff has made a plausible claim that the consular decision can be judicially

reviewed, that review is limited to a determination of whether the consular official has “exercise[d]




                                                  10
[that] power negatively on the basis of a facially legitimate and bona fide reason.” Mandel, 408

U.S. at 770; see also Kerry v. Din, 576 U.S. 86, 104 (2015) (Kennedy, J., concurring in the judg-

ment) (“Mandel held that an executive officer’s decision denying a visa that burdens a citizen’s

own constitutional rights is valid when it is made ‘on the basis of a facially legitimate and bona

fide reason.’” (quoting Mandel, 408 U.S. at 770)).

         Plaintiffs’ main argument here is that “the consular officer’s refusal to issue [ ] Colindres

Juarez an immigrant visa” violates Colindres’ Fifth Amendment protection against deprivation of

liberty without due process of law, specifically, her right to “[f]reedom of personal choice in mat-

ters of marriage and family life.” 7 ECF No. 16 at 11–12. The complaint further alleges that the

visa denial violates the prohibition of equal protection of the laws; infringes on Plaintiffs’ rights

“to free speech, expression and association” under the First Amendment; and violates both the

INA and the APA. ECF No. 2, ¶¶ 98–124.

                  1.       Due Process

         The Constitution safeguards two varieties of due process rights. The guarantee of “[s]ub-

stantive due process ‘prevents governmental power from being used for purposes of oppression,

or abuse of government power that shocks the conscience, or action that is legally irrational [in

that] it is not sufficiently keyed to any legitimate state interests.’” Bellinger v. Bowser, 288 F.

Supp. 3d 71, 85–86 (D.D.C. 2017) (second alteration in original) (quoting Wash. Local Teacher’s

Union #6 v. Bd. of Educ. of D.C., 109 F.3d 774, 781 (D.C. Cir. 1997)). “To succeed on a substan-

tive due process claim, a plaintiff must prove ‘egregious government misconduct’ that deprives

[her] of a liberty or property interest.” Id. at 85 (quoting George Washington Univ. v. District of



7
 “[A]s a foreign national residing outside of the United States, [Colindres Juarez] does not have constitutional rights
implicated by the denial of [his] visa.” Rohrbaugh v. Pompeo, 394 F. Supp. 3d 128, 132 (D.D.C. 2019) (collecting
cases), aff’d, No. 19-5263, 2020 WL 2610600 (D.C. Cir. May 15, 2020) (per curiam).


                                                         11
Columbia, 318 F.3d 203, 209 (D.C. Cir. 2003)). “A procedural due process violation occurs when

an official deprives an individual of a liberty or property interest without providing appropriate

procedural protections.” Atherton, 567 F.3d at 689. Both types of due process violations require,

“[a]s a threshold matter,” an allegation that the plaintiff has been “deprived of a fundamental right

or liberty or property interest.” Toms v. Office of the Architect of the Capitol, 650 F. Supp. 2d 11,

25 n.11 (D.D.C. 2009) (addressing substantive due process claims); Rangel v. Boehner, 20 F. Supp.

3d 148, 166 (D.D.C. 2013) (“It is the deprivation of a liberty or property interest [ ] that triggers

procedural due process requirements . . . .”); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.

40, 59 (1999) (“The first inquiry in every due process challenge is whether the plaintiff has been

deprived of a protected interest in ‘liberty’ or ‘property.’”). Plaintiffs’ allegations here do not clear

that initial hurdle.

         In Swartz v. Rogers, the D.C. Circuit addressed a claim that a wife’s due process rights

under the Fifth Amendment prevented the deportation of her husband. 254 F.2d 338, 339 (D.C.

Cir. 1958). She argued “that the due process clause gave her a right, upon marriage, to establish a

home, create a family, have the society and devotion of her husband, etc.; and that to deport her

husband . . . would unconstitutionally destroy that marital status.” Id. The court rejected that ar-

gument, stating:

         Certainly deportation would put burdens on the marriage. It would impose upon
         the wife the choice of living abroad with her husband or living in this country
         without him. But deportation would not in any way destroy the legal union which
         the marriage created. The physical conditions of the marriage may change, but the
         marriage continues. Under these circumstances we think the wife has no constitu-
         tional right which is violated by the deportation of her husband.[8]

8
 A number of other Circuits have come to similar conclusions. See, e.g., Bangura v. Hansen, 434 F.3d 487, 496 (6th
Cir. 2006) (“Plaintiffs assert that the Constitution grants them a liberty interest in their marriage, and thus, that the
government must give them due process before denying Mrs. Bangura a visa. While this Court recognizes that the
Banguras have a fundamental right to marry, it does not agree with Plaintiffs’ characterization of the nature of the
government’s infringement. A denial of an immediate relative visa does not infringe on their right to marry.”); Bright
v. Parra, 919 F.2d 31, 34 (5th Cir. 1990) (“United States citizen spouses have no constitutional right to have their
alien spouses remain in the United States.”); Burrafato v. Dep’t of State, 523 F.2d 554, 555 (2d Cir. 1975) (“[N]o


                                                          12
Id. Based on the holding in Swartz, numerous courts in this District have dismissed the argument

raised here, that denial of an alien spouse’s visa implicates the due process rights of a citizen

spouse. See, e.g., Rohrbaugh, 394 F. Supp. 3d at 133 (“Because the consular officer’s decision to

deny Mrs. Rohrbaugh’s visa application did not interfere with Mr. Rohrbaugh’s right to marry,

controlling precedent establishes that he has not suffered a violation of his constitutional rights.”);

Singh v. Tillerson, 271 F. Supp. 3d 64, 71 (D.D.C. 2017) (“[W]hile the Constitution protects an

individual’s right to marry and the marital relationship, these constitutional rights are not impli-

cated when a spouse is removed or denied entry to the United States.” (citing Swartz, 254 F.2d at

339)); Udogampola v. Jacobs, 70 F. Supp 3d 33, 41 (D.D.C. 2014) (“[W]hile . . . the Constitution

protects an individual’s right to marry and the marital relationship, . . . ‘these constitutional rights

are not implicated when one spouse is removed or denied entry into the United States.’” (quoting

Udugampola v. Jacobs, 795 F. Supp. 2d 96, 105 (D.D.C. 2011) (citing, among other cases, Swartz,

254 F.2d at 339)); Jathoul v. Clinton, 880 F. Supp. 2d 168, 171–72 (D.D.C. 2012) (rejecting a

claim that a U.S. citizen’s constitutional rights were implicated when her spouse was denied a visa

and noting that the court was “bound by Swartz . . . , which found no violation of a wife’s consti-

tutionally protected liberty interest in her marriage when her husband was deported because de-

portation would not in any way destroy the legal union which the marriage created’” (quoting

Swartz, 254 F.2d at 339)); Mostofi v. Napolitano, 841 F. Supp. 2d 208, 211–12 (D.D.C. 2012)

(rejecting the argument that the denial of her husband’s visa application violated the plaintiff’s




constitutional right of a citizen spouse is violated by deportation of his or her alien spouse.” (citing Swartz, 254 F.2d
338)); Silverman v. Rogers, 437 F.2d 102, 107 (1st Cir. 1970) (rejecting the plaintiffs’ argument that “to allow the
government to refuse [an alien spouse] the right to reside in the United States would deprive [them] of their constitu-
tional rights” (citing Swartz, 254 F.2d at 339)); cf. Bakran v. Sec’y, Dep’t of Homeland Sec., 894 F.3d 557, 564–65
(3d Cir. 2018) (rejecting the argument that a statutory provision that barred a U.S. citizen from petitioning to adjust
his foreign spouse’s immigration status infringed on his constitutional rights and citing Swartz, 254 F.2d at 339).


                                                          13
“constitutionally protected liberty interest in ‘freedom of personal choice in matters of marriage

and family life’” based on, among other cases, Swartz (quoting the complaint)).

        To be sure, in Bustamante v. Mukasey, the Ninth Circuit held otherwise, finding that the

denial of a visa to an alien spouse implicates a citizen’s “[f]reedom of personal choice in matters

of marriage and family.” 531 F.3d 1059, 1062 (9th Cir. 2008). That court reaffirmed the principle

in its decision in Din v. Kerry. See 718 F.3d 856, 860 (9th Cir. 2013) (“In Bustamante, we recog-

nized that a citizen has a protected liberty interest in marriage that entitles the citizen to review of

the denial of a spouse’s visa.”), vacated and remanded, 576 U.S. 86 (2015). The Supreme Court

granted certiorari in that case and could have settled the Circuit split. Kerry v. Din, 573 U.S. 990

(2014) (granting cert.). However, “the Court fractured and ultimately left the question unre-

solved.” Rohrbaugh, 394 F. Supp. 3d at 133. A plurality of three Justices who voted to reverse

the Ninth Circuit squarely asserted that the denial of an alien’s visa application does not deprive a

citizen spouse of any constitutionally protected interest. Din, 576 U.S. at 101 (Scalia, J., announc-

ing the judgment of the court and delivering an opinion). A concurrence in the judgment of two

Justices explicitly refused to address that question, voting to reverse on the ground that the gov-

ernment had given a “facially legitimate and bona fide reason” for the denial, and thus provided

all the process that was due. Id. at 104–06 (Kennedy, J. concurring in the judgment); see also id.

at 102 (“Today’s disposition should not be interpreted as deciding whether a citizen has a protected

liberty interest in the visa application of her alien spouse.”). The four dissenting Justices would

have found a liberty interest in a citizen’s “freedom to live together with her [spouse] in the United

States” and also found that the government had not provided a facially legitimate and bona fide

basis for the denial of the visa. Id. at 107, 113–16 (Breyer, J., dissenting). Thus, neither the Ninth

Circuit’s position that a citizen has the right to judicial review of a decision denying her spouse a




                                                  14
visa nor the D.C. Circuit’s contrary position garnered the support of a majority of the Justices.

Therefore, “this Court is bound by Circuit precedent” to find that Plaintiffs have failed to allege

the deprivation of a constitutionally protected interest. Rohrbaugh, 394 F. Supp. 3d at 133; see

also Zandieh v. Pompeo, Civil Action No. 20-919, 2020 WL 4346915, at *7 (D.D.C. July 29,

2020) (stating, post-Din, that “courts in [this] Circuit are bound by Swartz”); Singh, 271 F. Supp.

3d at 71–72 (concluding, post-Din, “that the defendants’ denial of Plaintiff’s family members’

visas did not implicate a liberty interest protected by the Fifth Amendment,” relying on Swartz);

cf. Critical Mass Energy Project v. Nuclear Regul. Comm’n, 975 F.2d 871, 876 (D.C. Cir. 1992)

(“[Circuit precedent] bind[s] the circuit ‘unless and until overturned by the court en banc or by

Higher Authority.” (quoting Save Our Cumberland Mts., Inc. v. Hodel, 826 F.2d 43, 54 (D.C. Cir.

1987))). 9

         Because Plaintiffs have not alleged that they were deprived of a constitutionally protected

liberty interest, the due process clause of the Fifth Amendment cannot be the basis for applying

the exception to consular non-reviewability for the exclusion of a non-citizen that “burdens [a]

citizen’s constitutional rights.” Baan Rao Thai Rest., 985 F.3d at 1024.

                  2.        Equal Protection

         Plaintiffs’ equal protection argument fares no better.




9
  It is worth noting that the D.C. Circuit has not displayed an appetite to revisit the holding of Swartz. Indeed, in 2020,
the Circuit affirmed Judge Cooper’s decision in Rohrbaugh relying (as did Judge Cooper) on Swartz. Rohrbaugh,
2020 WL 2610600, at *1 (“This court has previously concluded that where the ‘physical conditions of the marriage
may change, but the marriage continues’ a U.S. citizen has ‘no constitutional right which is violated by the deportation
of her husband.’ Thus, in the absence of a constitutionally protected interest that was violated by the consular officer’s
decision to deny Mrs. Rohrbaugh a visa, that decision is not subject to judicial review.” (internal citation omitted)
(quoting Swartz, 254 F.2d at 339)). To be sure, that decision is unpublished. However, it is also a summary disposi-
tion, which is appropriate only “where the merits of the appeal or petition for review are so clear that ‘plenary briefing,
oral argument, and the traditional collegiality of the decisional process would not affect [the] decision.’” Cascade
Broad. Grp. Ltd. v. FCC, 822 F.2d 1172, 1174 (D.C. Cir. 1987) (quoting Sills v. Bureau of Prisons, 761 F.2d 792,
793–94 (D.C. Cir. 1985)). Thus, Swartz’s holding remains settled law in the D.C. Circuit.


                                                           15
         Although the Fifth Amendment does not contain an equal protection clause, its due process

clause “makes the Fourteenth Amendment’s guarantee of equal protection applicable to federal

entities.” Kim v. Brownlee, 344 F. Supp. 2d 758, 760–61 (D.D.C. 2004) (citing Adarand Con-

structors, Inc. v. Pena, 515 U.S. 200, 204 (1995), and Bolling v Sharpe, 347 U.S. 497 (1954)). As

noted, the operative complaint rests its constitutional claims primarily on the allegation that Colin-

dres has a protected interest in “[f]reedom of personal choice in matters of marriage and family

life.” ECF No. 2, ¶ 45; see also id., ¶ 43 (“United States citizens have a ‘protected liberty interest

in marriage that gives rise to a right to constitutionally adequate procedures in the adjudication’ of

a visa application.” (quoting Bustamante, 531 F.3d at 1062)). Those allegations have little to say

about the Constitution’s guarantee of equal protection. 10 In any case, courts have held that “no

constitutional right of a citizen spouse is violated by deportation or denial of a visa application of

his or her alien spouse.” Gogliashvili v. Holder, No. 11-CV-01502, 2012 WL 2394820, at *5

(E.D.N.Y. June 25, 2012) (emphasis added) (citing, among other cases, Udugampola, 795 F. Supp.

2d at 104–06); see also, e.g., Bright, 919 F.2d at 34 (“United States citizen spouses have no con-

stitutional right to have their alien spouses remain in the United States.” (emphasis added)); Bur-

rafato, 523 F.2d at 555 (“[N]o constitutional right of a citizen spouse is violated by deportation of

his or her alien spouse.” (emphasis added)). If the denial of a visa to a non-citizen spouse does not

infringe on any constitutional right of the citizen spouse, no equal protection claim can be made

here. See, e.g., Singh, 271 F. Supp. 3d at 71 (“[T]here is no statutory or constitutional right to




10
   Perhaps in light of this fact, the government’s motion to dismiss appears to focus on Plaintiffs’ due process argu-
ments. Plaintiffs recognize, however, that the government has moved to dismiss all of their claims pursuant to the
doctrine of consular non-reviewability, no matter which constitutional guarantee is allegedly offended. ECF No. 16
at 8 n.2 (“[T]he Government relies upon the doctrine of consular nonreviewability to wholesale argue Plaintiffs fail to
state claims upon which relief can be granted . . . .”); see also ECF No. 10-1 at 11–12 (supporting the government’s
motion to dismiss with citations standing for the proposition that “no constitutional rights” are violated by the denial
of an immigrant visa (emphasis added)); ECF No. 20 at 3–4 (same).


                                                          16
familial association with a person trying to immigrate to the United States. On the contrary, vari-

ous cases have shown that neither United States citizens nor lawful permanent residents have any

due process or equal protection rights insofar as the deportation of their spouses or other family

members.” (quoting Movimiento Democracia, Inc. v. Chertoff, 417 F. Supp. 2d 1350, 1353 (S.D.

Fla. 2006))); see also, e.g., Al Khader v. Pompeo, No. 18-cv-1355, 2020 WL 550606, at *9 (N.D.

Ill. Feb. 4, 2020) (denying leave to amend the plaintiffs’ equal protection claim as “legally barred”

by the doctrine of consular non-reviewability).

       Even if an equal protection claim were cognizable in these circumstances, Plaintiffs have

not sufficiently pleaded one. The complaint mentions equal protection only once in passing (ECF

No. 2 at 1) before attempting to set out cause of action for a violation of the Fifth Amendment’s

guarantee with the following paragraphs:

       98.     The United States Constitution prohibits the denial of equal protection of
               the laws based on national origin, nationality, alienage and/or being a mem-
               ber of a discrete and insular minority.

       99.     There is no substantial justification for the Embassy’s refusal to issue Plain-
               tiff Colindres Juarez an immigrant visa, which was based solely on his na-
               tional origin, nationality, alienage and/or being a member of a discrete and
               insular minority.

       100.    The Embassy’s refusal to issue Plaintiff Colindres Juarez an immigrant visa
               is neither necessary nor the lease restrictive means to achieve any compel-
               ling purpose.

       101.    The Embassy’s refusal to issue Plaintiff Colindres Juarez an immigrant visa
               based solely on his purely aesthetic tattoos is discriminatory.

       102.    There is no rational relationship between the Embassy’s refusal to issue
               Plaintiff Colindres Juarez an immigrant visa based on his purely aesthetic
               tattoos and any legitimate state interest.

       103.    As a direct and proximate result of the Embassy’s unlawful refusal under
               color of law to issue Plaintiff Colindres Juarez an immigrant visa, Plaintiffs
               have suffered and will continue to suffer injury.




                                                  17
Id., ¶¶ 98–103. Those paragraphs are a paradigmatic example of the kind of pleading the Supreme

Court rejected in Twombly and Iqbal: they comprise mere “labels and conclusions,” in “a formu-

laic recitation of the elements of a cause of action,” Twombly, 550 U.S. at 555, devoid of “sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570).

         In fact, the claim fails even to provide an accurate or complete “recitation of the elements

of [an equal protection] cause of action.” Twombly, 550 U.S. at 555. For example, invoking the

terms “national origin,” “nationality,” and “alienage,” Plaintiffs seek application of heightened

scrutiny, stating that the government’s action was without “substantial justification” and was “nei-

ther necessary nor the least restrictive means to achieve any compelling purpose.” ECF No. 2,

¶¶ 99–100. But that ignores the fact that “[d]istinctions on the basis of nationality may be drawn

in the immigration field by the Congress or the Executive. So long as such distinctions are not

wholly irrational they must be sustained.” 11 Narenji v. Civiletti, 617 F.2d 745, 747 (D.C. Cir.

1979) (internal citations omitted); see also Malek-Marzban v. INS, 653 F.2d 113, 116 (4th Cir.

1981) (rejecting an equal protection challenge because “[w]hen the government classifies aliens

on the basis of nationality, the classification must be sustained if it has a rational basis”); CASA de

Md., Inc. v. Trump, 355 F. Supp. 3d 307, 324–25 (D. Md. 2018) (“In the immigration context, a

government’s classifications on the basis of nationality are sensibly reviewed deferentially, as

nearly all immigration policies involve some degree of classification on the basis of nationality.”).

The same is true of distinctions based on alienage. See, e.g., Korab v. Fink, 797 F.3d 572, 579



11
   In Legal Assistance for Vietnamese Asylum Seekers v. Dep’t of State, Bureau of Consular Affairs, the D.C. Circuit
found that “nationality-based regulations [ran] athwart” of 8 U.S.C. § 1152(a), which states that the government “has
no authority to discriminate on the basis of national origin, except by promulgating regulations in a time of national
emergency.” 45 F.3d 469, 473 (D.C. Cir. 1995), vacated on other grounds, 519 U.S. 1 (1996). In doing so, however,
the court recognized the government’s power under the Constitution “to make nationality-based distinctions.” Id.
(discussing Narenji).


                                                         18
(9th Cir. 2014) (“Although aliens are protected by the Due Process and Equal Protection Clauses,

this protection does not prevent Congress from creating legitimate distinctions either between cit-

izens and aliens or among categories of aliens and allocating benefits on that basis.” (citing Mat-

thews v. Diaz, 426 U.S. 67, 78 (1976))); McLean v. Crabtree, 173 F.3d 1176, 1186 n.11 (9th Cir.

1999) (“[I]n cases where federal interests predominate, judicial scrutiny of alienage classifications

is relaxed to a ‘rational basis’ standard.” (citing Matthews, 426 U.S. at 83)); Abreu v. Callahan,

971 F. Supp. 799, 810–11 (S.D.N.Y. 1997) (“[T]he level of judicial scrutiny of federal classifica-

tions involving alienage is far more deferential than that applied to the state. This difference is

rooted in part in the difference in the language of the constitutional provisions applicable to the

federal and state governments, respectively. It is grounded also in the national interest in regulat-

ing the circumstances in which aliens are permitted to reside in the United States, an interest which

derives from uniquely federal foreign relations and war power concerns and which finds no coun-

terpart at the state level.” (footnotes omitted)). Beyond misidentifying the proper standard of re-

view, Plaintiffs have not suggested any way in which any such distinction made in this case was

“wholly irrational,” Narenji, 617 F.2d at 747, as is their burden at this stage of the proceedings.

See, e.g., Hettinga v. United States, 677 F.3d 471, 479 (D.C. Cir. 2012) (per curiam) (“Even at the

motion to dismiss stage, a plaintiff alleging an equal protection violation must plead facts that

establish that there is not ‘any reasonable conceivable state of facts that could provide a rational

basis for the classification.’” (quoting Dumaguin v. Sec’y of Health & Human Servs., 28 F.3d 1218,

1222 (D.C. Cir. 1994))). 12 Nor do they so much as hint at what “discrete and insular” minority

Colindres Juarez might belong to that would invite more searching scrutiny.



12
   To the extent that Plaintiffs attempt to make a “class of one” equal protection claim based on Colindres Juarez’s
tattoos, the same pleading standard applies. See, e.g., XP Vehicles, Inc. v. Dep’t of Energy, 118 F. Supp. 3d 38, 75
(D.D.C. 2015).


                                                        19
       Furthermore, “a viable equal protection claim . . . must allege that similarly situated per-

sons were intentionally treated differently and the facts pled must be specific.” Nurriddin v.

Acosta, 327 F. Supp. 3d 147, 160 (D.D.C. 2018) (ellipses in original) (quoting Ramirez v. Walker,

199 F. App’x 302, 307 (5th Cir. 2006)). The complaint fails to allege that “similarly situated

persons were intentionally treated differently” and contains no facts—let alone specific facts—

that would support such an inference. In short, even if it is legally permissible to state a claim for

an equal protection violation arising from the denial of a spouse’s visa application, Plaintiffs have

failed to do so here.

       In the absence of a plausible equal protection or due process claim, Plaintiffs do not fit

within the exception for consular non-reviewability for decisions that burden a constitutionally

protected right unless they can show a putative violation of the First Amendment.

               3.       First Amendment

       In Mandel, the Supreme Court recognized that a visa denial that burdened a First Amend-

ment right could be subject to a limited judicial inquiry into whether the decision was facially

legitimate and bona fide. 408 U.S. at 770. More specifically, the plaintiffs in Mandel claimed that

the denial of a visa to a journalist seeking to participate in an academic conference in the United

States burdened their “right to receive information and ideas.” Id. at 756–57, 762 (quoting Martin

v. City of Struthers, 319 U.S. 141, 143 (1943)). That is, Mandel dealt with “[t]he right of expres-

sive association—the freedom to associate for the purpose of engaging in activities protected by

the First Amendment, such as speech, assembly, petition for the redress of grievances, and the

exercise of religion.” McCabe v. Sherrett, 12 F.3d 1558, 1563 (11th Cir. 1994). Here, the com-

plaint does not assert with sufficient factual particularity any violation of a right of “expressive

association.” Id. (emphasis added). Indeed, like their equal protection claim, the complaint’s




                                                 20
articulation of Plaintiffs’ First Amendment claim is conclusory; it alleges only that “[t]he First

Amendment to the United States constitution prohibits infringement upon the rights to free speech,

expression, and association” and that the government’s “refusal to issue Colindres Juarez an im-

migrant visa infringes upon and suppresses the rights of Plaintiffs to free speech, expression, and

association.” ECF No. 2, ¶¶ 105–106. As such, the claim provides “[no] more than labels and

conclusions” or “a formulaic recitation of the elements of a cause of action,” and is dismissed on

that basis. Twombly, 550 U.S. at 555.

       At best, Plaintiffs appear to be asserting a violation of Colindres’ right to intimate associ-

ation—the right “encompass[ing] the personal relationships that attend the creation and sustenance

of family,” which some courts have grounded in the First Amendment. McCabe, 12 F.3d at 1563

(citing Roberts v. U.S. Jaycees, 468 U.S. 609, 617–20 (1984). Notably, then, Plaintiffs do not

allege an infringement of “[t]he right of expressive association” that was at issue in Mandel. Ra-

ther, the claim is merely a rehash of Plaintiffs’ due process claims concerning an infringement of

their right to marry who they wish without interference from the government. See Section III.B.1,

supra. Courts have held that a claim that government action burdens the right to marriage is ana-

lyzed identically whether it has been cast as a due process right or an associational right—that is,

“[t]he nominal source of th[e] right . . . does not alter [the] analysis.” Muir v. Decatur Cty., 917

F.3d 1050, 1053–54 (8th Cir. 2019) (final alteration added) (quoting Singleton v. Cecil, 133 F.3d

631, 635 (8th Cir. 1998)); see also Montgomery v. Carr, 101 F.3d 1117, 1131 (6th Cir. 1996)

(“[S]tate action impinging on the right to marry is to be reviewed in the same fashion whether

advanced on the theory that it violates substantive due process or advanced on the theory that it

violates the First Amendment’s right to intimate association.”); Parks v. City of Warner Robins,

43 F.3d 609, 616 (11th Cir. 1995) (asserting that “[a]lthough the right to marry enjoys independent




                                                21
protection under both the First Amendment and the Due Process Clause, the Supreme Court has

held that the same analysis applies in each context”). And, as noted, the D.C. Circuit has rejected

the argument that a citizen spouse’s constitutional rights are burdened when the government denies

an alien spouse the right to live in this country. See Swartz, 254 F.2d at 339; see also Mostofi, 841

F. Supp. 2d at 209, 212 (applying the doctrine of consular non-reviewability to claims under both

the First Amendment and the Fifth Amendment because the “plaintiff’s constitutional rights [were]

not implicated by defendants’ decision to deny her alien spouse entry into the United States”).

       Because Plaintiffs have failed to allege “a cognizable constitutional violation on which to

hang their hats,” that exception to the doctrine of consular non-reviewability cannot save their

complaint. Rohrbaugh, 394 F. Supp. 3d at 134.

               4.      Statutory Claims

       Plaintiffs have also alleged that the denial of Colindres Juarez’s visa violated their rights

under the APA and the INA. As noted, generally, a statutory claim based on an adverse consular

decision is also barred by the doctrine of consular non-reviewability. See, e.g., Saavedra Bruno,

197 F.3d at 1164 (“With respect to purely statutory claims, courts have made no distinction be-

tween aliens seeking review of adverse consular decisions and the United States citizens sponsor-

ing their admission; neither is entitled to judicial review.”). However, there is also an exception

where a “statute expressly authoriz[es] judicial review of consular officers’ actions.” Baan Rao

Thai Rest., 985 F.3d at 1025 (quoting Saavedra Bruno, 197 F.3d at 1159). The D.C. Circuit has

expressly held that the APA does not authorize review of consular visa decisions. See Saavedra

Bruno, 197 F.3d at 1158; see also Rohrbaugh, 394 F. Supp. 3d at 131 (stating, “The APA [ ] does

not provide the [plaintiffs] a vehicle for judicial review” and collecting cases); Udugampola, 70

F. Supp. 3d at 42 n.7 (“[T]he APA does not provide the plaintiffs with a cause of action to assert




                                                 22
a claim otherwise barred by the doctrine of consular non-reviewability.”). As to the INA, Plaintiffs

cite only two provisions in the operative complaint: 8 U.S.C. § 1151(b)(2)(A)(i) and 8 U.S.C. §

1152(a)(1)(A). Section 1151(b)(2)(A)(i) states that “immediate relatives,” defined generally as

“the children, spouses, and parents of a citizen,” are “not subject to the worldwide levels or nu-

merical limitations” on certain categories of immigrants set in sections 1151(c), (d), and (e). 13

Section 1152(a)(1)(A) is a non-discrimination provision stating that, “except as specifically pro-

vided” elsewhere in the statute, “no person shall receive any preference or priority or be discrimi-

nated against in the issuance of an immigrant visa because of the person’s race, sex, nationality,

place of birth, or place of residence.” As an initial matter, the D.C. Circuit has stated, categorically,

that “the immigration laws”—of which sections 1151(b)(2)(A)(i) and 1152(a)(1)(A) are indisput-

ably a part—“preclude judicial review of consular visa decisions.” Saavedra Bruno, 197 F.3d at

1162. Rather, section 1104(a) of the INA itself “confers on consular officers exclusive authority

to review applications for visas, precluding even the Secretary of State from controlling their de-

terminations.” Id. at 1156 (emphasis added) (citing 8 U.S.C. §§ 1104(a), 1201(a)); see also, e.g.,

Jafari v. Pompeo, 459 F. Supp. 3d 69, 74 (D.D.C. 2020) (stating, “The doctrine of consular non-

reviewability recognizes that Congress has empowered consular officers with the exclusive au-

thority to review a proper application for a visa when made overseas” and citing, as support, three

provisions of the INA). Given those statements, it seems clear that, if a statutory provision provid-

ing for judicial review of consular visa decisions currently exists, it will not be found in the INA.




13
   For example, section 1151(c)(1)(A) sets the “worldwide level of family-sponsored immigrants” based on a specific
calculation: 480,000 minus “the sum of the number computed under [section 1151(c)(2)] and the number computed
under [section 1151(c)(4)],” plus “the number (if any) computed under [section 1151(c)(3)],” but in no event shall the
number be less than 226,000. 8 U.S.C. § 1151(c)(1)(A). Similar calculations are set out for worldwide levels of
employment-based immigrants and of diversity immigrants. See 8 U.S.C. § 1151(d), (e).


                                                         23
       More, nothing in the INA provisions cited by Plaintiffs could be construed as meeting the

stringent requirement that a statute “expressly authoriz[e] judicial review of consular officers’ ac-

tions.” Saavedra Bruno, 197 F.3d at 1159 (emphasis added). For example, in Baan Rao Thai, the

D.C. Circuit held that a treaty between Thailand and the United States that, among other things,

provided for a “‘qualified right of entry’ for Thai and U.S. nationals into one another’s country”

as well as a right to “free access to courts” did not meet that high bar, stating that “[a]lthough ‘free

access’ to courts ‘both in defense and in the pursuit of their rights’ has a broad sound, it by no

means overrides the longstanding limit on judicial review.”            985 F.3d at 1025.       Section

1152(a)(1)(A) provides even less of a hook—it simply fails to address judicial review (or even

mention courts) at all.

       This outcome is hardly surprising. Plaintiffs have failed to point to a single case finding

statutory authorization for judicial review of a consular visa decision, and the Court has found

none. See Saavedra Bruno, 197 F.3d at 1159–60 (“In view of the political nature of visa determi-

nations and the lack of any statute expressly authorizing judicial review of consular officers’ ac-

tions, courts have applied . . . the doctrine of consular nonreviewability.” (emphasis added)); cf.,

e.g., Aboutalebi v. Dep’t of State, No. 19-CV-2605, 2019 WL 6894046, at *4 (D.D.C. Dec. 18,

2019) (“Aboutalebi has not pointed to any law that would permit this Court to review her visa

denial.”). Therefore, Plaintiffs’ statutory claims shall be dismissed pursuant to the doctrine of

consular non-reviewability.

                                   *       *       *       *       *

       Because Plaintiffs have not shown either that the decision denying Colindres Juarez’s visa

application burdened Colindres’ constitutional rights or that a statute expressly authorized judicial

review of the decision, the claims do not fall into any exception to the doctrine of consular non-




                                                  24
reviewability. See Baan Rao Thai Rest., 985 F.3d at 1025. It is therefore unnecessary to analyze

whether Colindres Juarez’s visa application was denied on the basis of a facially legitimate and

bona fide reason or any allegation of bad faith. See, e.g., Rohrbaugh, 394 F. Supp. 3d at 134

(“Thus ends this case. Without a cognizable constitutional violation [or statutory provision] on

which to hang their hats, the [plaintiffs] cannot avoid the doctrine of consular non-reviewability.”);

see also Polyzopoulos v. Garland, Civil Action No. 20-0804, 2021 WL 1405883, at *6–7 (D.D.C.

Apr. 14, 2021) (noting that a plaintiff must plausibly allege that the visa denial is encompassed

within the exception to consular non-reviewability before a court must assess any claim of bad

faith), appeal dismissed, No. 21-5110, 2021 WL 4768118 (D.C. Cir. Oct. 5, 2021).

                                      IV.     CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (ECF No. 10) will be

GRANTED. An order dismissing this case will be filed concurrently with this Memorandum

Opinion.

                                                                     Digitally signed by
                                                                     G. Michael Harvey
                                                                     Date: 2021.12.14
Date: December 14, 2021                               ______________________________
                                                                     15:36:08 -05'00'
                                                      G. MICHAEL HARVEY
                                                      United States Magistrate Judge




                                                 25